Citation Nr: 1717713	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-27 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  What evaluation is warranted for coronary artery disease prior to November 21, 2012?

2.  Entitlement to a total disability rating due to individual unemployability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran had active service from March 1970 to October 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted entitlement to service connection for coronary artery disease and assigned a 10 percent rating, effective August 31, 2010.  A June 2012 rating decision increased the rating to 60 percent, effective December 16, 2010.  

The Veteran was afforded a videoconference hearing before the undersigned in September 2013.  A transcript of the hearing was created and associated with the claims file.  

In a March 2015 decision the Board granted a 100 percent disability rating for coronary artery disease effective November 21, 2012 with a 60 percent disability rating prior to that date.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court ), to the extent that it denied entitlement to a disability rating in excess of 60 percent for coronary artery disease for the period prior to November 21, 2012.  A joint motion for partial vacatur and remand was agreed upon due to a disability benefits questionnaires relied upon in the previous Board decision.  The required development has taken place and the matter is again properly before the Board. 

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA treatment records are located in the Veterans Benefits Management System and the Veteran's hearing transcript is located in Virtual VA.  



FINDINGS OF FACT

1.  Prior to November 21, 2012, the Veteran's coronary artery disease was manifested by a workload of between 3 and 5 metabolic equivalents resulting in dyspnea, fatigue, angina, and dizziness.

2.  The Veteran has been unable to work due to his service connected disabilities since 2005, however, no claim was presented to VA until December 16, 2010. 

3.  Since December 16, 2010, the Veteran's service connected disorders have precluded substantially gainful employment. 


CONCLUSION OF LAW

1.  Prior to November 21, 2012, the Veteran's coronary artery disease met the criteria for a 60 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4,100, 4.104, Diagnostic Code 7005 (2016).

2.  Since December 16, 2010, the criteria for individual employability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Under the schedule of ratings for the cardiovascular system, a 60 percent rating is assigned when coronary artery disease causes more than one episode of acute congestive heart failure in the past year, or; when a workload greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; when left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown.  38 C.F.R. § 4.104, Diagnostic Code 7005.  
 
A 100 percent evaluation is assigned when there is chronic congestive heart failure, or; a workload of 3 metabolic equivalents or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  
 
One metabolic equivalent is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalent by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2).

Coronary artery disease

The Veteran contends that his disability level was higher than currently rated during the period prior to November 21, 2012. 

In April 2012 VA received an ischemic heart disease disability benefits questionnaire from Dr. Klein.  He stated that the Veteran reported angina at 1 to 3 metabolic equivalents.   The examiner noted that he had not seen the Veteran since May 2007.  
 
The Veteran was afforded VA examination in May 2012.  There, Dr. S. noted a history of percutaneous coronary intervention and myocardial infarction.  The Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness between 3 and 5 metabolic equivalents.  An echocardiogram the same month showed an ejection fraction of 55 percent.  The echocardiogram revealed normal left ventricular function. 
 
At a September 2012 general VA examination, the Veteran was noted to be limited to sedentary activities due to his coronary artery disease.  The examiner stated the Veteran had recurring angina symptoms and chest pain upon any exertion or walking short distances.  
 
The Veteran was afforded another VA examination on November 21, 2012.  There, Dr. M. found that at 1 to 3 metabolic equivalents, the appellant reported dyspnea, fatigue, and angina.  The ejection fraction was 60 percent and the examiner stated that the Veteran's exertional dyspnea and angina affected his ability to work.  In an August 2013 clarification, Dr. M. stated that the Veteran had Grade III angina on the Canadian Cardiovascular Society scale.  The scale describes Grade III as "[M]arked limitation of ordinary physical activity.  Walking one or two blocks on the level and climbing one flight of stairs in normal conditions and at normal pace."  Dr. M. also noted that the Veteran's nonservice connected chronic obstructive pulmonary disorder was mild.  

The Veteran's records were reviewed in August 2016.  That examination provided clarification of the evidence and sought to adequately explain the relative probative value of the two disability benefit questionnaires in question.  The case was also reviewed by the staff cardiologist of the Houston VA Medical Center and a records review was conducted. 

The reviewing VA examiner stated "Dr. [S/] ([metabolic equivalent] level 3 to 5) is more likely to be accurate than Dr. [K's] previous assessment of [metabolic equivalents] level 1-3.  This does represent a difference of opinion but the medical records do not show any evidence to substantiate Dr. [K's] assessment of [metabolic equivalents] 1-3.  At no time did the Veteran have signs nor symptoms of congestive heart failure.  He continues to maintain a normal left ejection fraction on successive echocardiograms with no wall motion defects from 2012 to 2016.  Veteran has maintained that he can walk up to 75 yards before developing angina or shortness of breath. Clearly this is [metabolic equivalents] 3 - 5"

The examiner also noted that Dr. Montemayor should have written down metabolic equivalents of 3-5 as the symptoms described reflected that level of impairment. 

The reviewer continued by stating: "It is less likely as not that the appellant at any time from December 16, 2010 to November 20, 2012, showed evidence of chronic congestive heart failure, a workload of three metabolic equivalents or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent."  The rationale for this opinion was that "There is no objective evidence of any congestive heart failure nor any description of his cardiac symptoms that merit [metabolic equivalents] of 1-3."  

At the conclusion of the record examination the examiner noted that the metabolic equivalents level indicated following the review of the Veteran's records was 3-5 metabolic equivalents with dyspnea, fatigue, and angina also reported.  Notably, the examiner also stated that the Veteran was not able to work due to exertional angina.

The Veteran has submitted lay statements and testimony.  He and his wife described how he tired easily with chores, suffered shortness of breath and chest pain, and that he often took nitroglycerin during the day.  The Veteran testified that he became tired just walking about 125 feet to his mailbox each day and the 60 feet to the videoconference hearing room at the RO.  
 
The Veteran and his wife are competent and credible to describe his symptoms as they are something they have personally experienced or seen and have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  They are not, however, competent to state that shortness of breath is due to heart disease as opposed to another disorder.  Moreover, as lay persons untrained in the field of medicine they are not competent to state the appellant's workload expressed in metabolic equivalents. 
 
Staged ratings are applicable as the Veteran's symptoms have worsened during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Prior to November 21, 2012, the Veteran's coronary artery disease was manifested by symptoms such as dyspnea, fatigue, angina, and dizziness between 3 and 5 metabolic equivalents and an ejection fraction of 55 percent.  Only one physician assigned a metabolic equivalents rating of 1-3.  Notably, a reviewing physician described this discrepancy as difference of opinion between two physicians.  On one hand there is one opinion assigning a metabolic equivalents rating of 1-3 and on the other are, now, at least three physicians who disagree with that characterization.  The findings in Dr. K's Disability Benefits Questionnaire are the exception rather than the rule in this case, and given that medical evidence shows that the finding of 1-3 metabolic equivalents is medically inconsistent with the other medical evidence of record, the Board finds that weight of Dr. K's opinion should be discounted.  The Board has weighed the facts and assigns more probative value to the plurality of opinions characterizing the Veteran's symptoms as those representing 3-5 metabolic equivalents prior to November 20, 2012.  Therefore, the evidence preponderates against entitlement to a rating higher than 60 percent prior to November 21, 2012.  

Total disability due to individual unemployability

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A total disability rating based on individual unemployability may be assigned, if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  Id.  With the Veteran's rating for coronary artery disease rated at 60 percent throughout the appeal period, he meets the scheduler criteria for a total disability rating.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim of entitlement to a total disability rating based on individual unemployability presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a total disability rating based on individual unemployability because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's statements show that he previously worked only as a carpenter and he argues that he is unable to do nothing else.  Various narrative evidence in the Veteran's medical records, particularly in VA examinations, indicate that he initially stopped working in the 2005 due to his inability to continue with the demands of manual labor due to his heart condition.  Given this fact, and the fact that VA physicians have specifically found exertional angina to preclude work, the Board resolves reasonable doubt in his favor, and finds that he is entitled to a total disability evaluation based on individual unemployability due to service connected disorders from December 16, 2010.  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").



ORDER

Entitlement to an evaluation in excess of 60 percent for coronary artery disease prior to November 21, 2012 is denied.  

Entitlement to a total disability rating due to individual unemployability is granted, effective December 16, 2010, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


